Case 2:18-cr-20010-PKH Document 229               Filed 05/22/19 Page 1 of 4 PageID #: 964




                      IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF
                             ARKANSAS FORT SMITH DIVISION

UNITED STATES OF AMERICA,    )
                    Plaintiff)
                             )
 v.                          )                      No. 2:18-CR-20010-003
                             )
DYLAN JOSEPH DEMPSEY,        )
                   Defendant )

                    DEFENDANT’S SENTENCING MEMORANDUM


      COMES NOW the Defendant, Dylan Joseph Dempsey, by attorney, Aubrey L.

Barr and for her memorandum, states:

                                            I.

      The Defendant may testify and anticipates his testimony will take no more than

ten minutes. No other witnesses are expected for the defense. The undersigned

believes this sentencing hearing should take less than thirty (30) minutes.

                                            II.

      Neither the Government nor the Defendant had any objection to the Presentence

Investigation Report (hereinafter PSR).

                                           III.

      The Defendant specifically argues that the Court should run the sentence in the

instant case concurrent with his undischarged term of imprisonment of 151 months in

his case out of the Eastern District of Oklahoma, Docket No.: 6:18-CR-00023-004.

According to USSG § 5G1.3D, the Court has the discretion to run the sentence for the

instant offense concurrently to an undischarged term of imprisonment in order to
Case 2:18-cr-20010-PKH Document 229          Filed 05/22/19 Page 2 of 4 PageID #: 965




achieve a reasonable punishment for the instant offense. The application notes indicate

that the Court should consider the factors set forth in 18 U.S.C. §3553(a), the type and

length of the prior undischarged sentence, the time served on the undischarged

sentence and the time likely to be served before release, the fact that the prior

undischarged sentence maybe have been imposed in state court rather than federal

court, or at a different time before the same or different federal court, and any other

circumstance relevant to the determination of an appropriate sentence for the instant

offense.

                                          III.

      Mr. Dempsey reported first using marijuana at 12 years of age and

methamphetamine at 15 years of age. He also reported both mental health and

substance abuse intervention around the same age, but none since that time, meaning

that his drug addiction has continued for more than nine years. In addition, Mr.

Dempsey reported that the only job he’s ever worked was with Logistics Warehouse in

2017, which he held for no more than one week. Mr. Dempsey’s efforts to sell

methamphetamine are a product of his early addiction to drugs, which may be

considered as part of the nature and circumstances of the offense, and his drug

addiction may be considered as part of his history and characteristics under 18 U.S.C. §

3553(a).

                                          IV.

      It is undisputed that Mr. Dempsey was sentenced to 151 months, an

undischarged term of imprisonment, in his federal case out of the Eastern District of

Oklahoma. Directly after sentencing in that case, Mr. Dempsey was transported to the
Case 2:18-cr-20010-PKH Document 229          Filed 05/22/19 Page 3 of 4 PageID #: 966




Western District of Arkansas to face his charges in the instant case. Both cases

involved conspiracy to distribute methamphetamine, and Mr. Dempsey’s guideline

range in the instant case is 151 months to 188 months imprisonment. In the interest of

judicial economy and in consideration of the factors listed above, Mr. Dempsey requests

that the Court impose the sentence in the instant case to run concurrently with his

undischarged term of imprisonment from the Eastern District of Oklahoma case, and to

sentence Mr. Dempsey to a sentence below the advisory guideline range.

                                          VII.

      Mr. Dempsey requests the Court recommend him to be placed in a drug

treatment program, based on his lengthy history of substance abuse.

                                    CONCLUSION

      Therefore, Mr. Dylan Joseph Dempsey, for reasons stated in this memorandum,

respectfully requests that the Court to impose a sentence below the advisory guideline

range to run concurrent with his sentence in the Eastern District of Oklahoma.

                                        DYLAN JOSEPH DEMPSEY, DEFENDANT

                                        AUBREY L. BARR
                                        Attorney at Law
                                        P.O. Box 2224
                                        Fort Smith, AR 72902-2224
                                        (479) 785-0123
                                        (479) 785-4518 Fax
                                        Ark. Bar I.D. #2010170

                                  By:    /s/ Aubrey L. Barr___
                                        Aubrey L. Barr
                                        Attorney for Defendant
Case 2:18-cr-20010-PKH Document 229          Filed 05/22/19 Page 4 of 4 PageID #: 967




                             CERTIFICATE OF SERVICE

        I hereby certify that on May 22nd 2019, I have electronically filed the foregoing
with the Clerk of the Court using the CM/ECF System, which will send notification of
such filing to the following:

Candace Taylor
Assistant U.S. Attorney
414 Parker Avenue
Fort Smith, AR 72901
Candace.Taylor@usdoj.gov                        /s/ Aubrey L. Barr___
                                               Aubrey L. Barr
